HAWKINS, Chief Justice,
specially concurring:
I can agree with the majority’s order not to impose any monetary sanctions against the City’s attorneys in this case, but I am compelled to observe that the motion to cite the objectors and their attorney for sanctions for filing a petition for rehearing in this case was patently frivolous.
This was a serious and complex case, and the objectors had every right to oppose the annexation of their property into the City. They had every right to file a petition for rehearing from the adverse decision we rendered on appeal. Indeed, counsel would have been subject to malpractice not to have filed it.
The attorneys for the City may very well have thought the petition for rehearing should be denied, but there was absolutely no reason for them to conclude that the petition was so devoid of merit as to justify sanctions against the objectors and their attorney for filing the petition. Moreover, the City’s counsel have cited no authority which supports their filing of this motion.
There unfortunately are eases in which this Court should call a party or his attorney to account for filing a frivolous pleading; generally we are capable of recognizing those instances on our own. Counsel owes a duty to this Court, however, and as a minimum courtesy to opposing counsel, never to file a motion to sanction the opposition for frivolous pleading except where clearly meritorious. More appropriately, it should generally be filed after ruling on the pleading.
The motion to sanction in this case has all the earmarks of being filed to harass and intimidate the opposing party from asserting his rights. Moreover, it showed no consideration whatever for this Court, the staff and Justices whose preciously limited time has had to be diverted from more deserving matters. Finally, it was self-defeating, because it required consideration and delayed disposition of the petition for rehearing. In sum, it was inexcusable.
I can agree that no monetary sanctions are necessary in this case. This is counsel’s first instance of filing such a motion with this Court. Also, opposing counsel, showing far more courtesy than has been extended to him, has not asked for attorney’s fees for responding to it. A warning, therefore, is sufficient in my view.
DAN M. LEE, P.J., and SULLIVAN, PITTMAN and McRAE, JJ., join this opinion.